UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7014



DAVID EDWARD OSBORN,

                                             Petitioner - Appellant,

          versus


STEPHEN DOTSON, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-611-3)


Submitted:   November 19, 2002            Decided:   December 2, 2002


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Edward Osborn, Appellant Pro Se. Leah Ann Darron, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David    E.    Osborn,   a    state       prisoner,   seeks   to   appeal   the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).          An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000). When, as here, a district court dismisses a § 2254 petition

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”                     Rose v.

Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529

U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318 (2001).                       We

have reviewed the record and conclude for the reasons stated by the

district court that Osborne has not made the requisite showing.

See Osborn v. Dotson, No. CA-01-611-3 (E.D. Va. May 29, 2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   We also deny Osborn’s motion requesting the court to move

forward with his case and to refuse further filings by Appellees.

The court’s ruling and Appellee’s lack of filings renders this

motion moot.       We dispense with oral argument because the facts and




                                           2
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




                                3